DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 07/15/2022.  Claims 1, 15 and 18 have been amended. Claims 12-14, 16-17 and 19-20 have been cancelled. No claim has been newly added. Claims 1-11, 15 and 18 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Imai has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US. Pub. No. 2006/0271878, hereinafter “Hashimoto”) in view of Lim et al. (US. Pub. No. 2020/0225899, hereinafter “Lim”), further in view of Imai et al. (US. Pub. No. 2010/0053164, hereinafter “Imai”).
As to claims 1, 15 and 18,    (Currently Amended) Hashimoto discloses an Information Handling System (IHS) [figure 2, information handling system], associated with its memory storage device and its method, comprising: 
a processor [figure 2, CPU “101”]; and
a memory [figure 2, main memory “103” coupled to “101”] coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to:
collect window information of a current arrangement of a plurality of existing monitors during use of the IHS [figures 16-17, request window identifier, acquire window identifier (window name, window class) of a current arrangement of a plurality of monitors “300” and “320”, paragraphs 85-86].
Hashimoto does not expressly disclose to determine an expected productivity gain of a user using the collected window information; and
create a multi-monitor recommendation based, at least in part, upon the expected productivity gain, the multi-monitor recommendation comprising information associated with a suggested future arrangement of the plurality of monitors that are configured to display one or more windows associated with the window information, wherein the suggested future arrangement comprises a suggested arrangement of the existing monitors and one or more yet to be implemented monitors relative to one another.
Lim teaches an Information Handling System (IHS) [figure 1, “100”] to determine an expected productivity gain of a user using a collected window information [figures 3A-C, to determine a window displayed at the boundary of two displays (an expected productivity gain which is low because the information is at the boundary of the tow display and not recognizable) of the user using the collected window position information, paragraph 36, the user makes a dragging input 302 onto the application program window 301…, paragraph 40, the readability (expected productivity gain) for the letter object in the application program window “301” is significantly lowered when the letter object is included in the boundary area]; and
create a multi-monitor recommendation based, at least in part, upon the expected productivity gain, the multi-monitor recommendation comprising information associated with a suggested future arrangement of the plurality of monitors that are configured to display one or more windows associated with the window information [figures 3A-C and 4, create a multi-monitor recommendation based on the low expected productivity gain, recommendation comprises information with a suggested future arrangement of application program A between two displays as seen in figure 4].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the IHS of Hashimoto to determine an expected productivity gain of a user using the collected window information; and create a multi-monitor recommendation based, at least in part, upon the expected productivity gain, the multi-monitor recommendation comprising information associated with a suggested future arrangement of the plurality of monitors that are configured to display one or more windows, as taught by Lim, in order to selectively modify image data to be displayed over a boundary between displays adjacently arranged and displays the modified image (Lim, paragraph 6).
Hashimoto, as modified by Lim, does not expressly disclose wherein the suggested future arrangement comprises a suggested arrangement of the existing monitors and one or more yet to be implemented monitors relative to one another.
Imai teaches Information Handling System (IHS) [figures 1A-D, spatially correlated display components] wherein a suggested future arrangement comprises a suggested arrangement of the existing monitors and one or more yet to be implemented monitors relative to one another [figures 1A-D, a suggested future arrangement comprises a suggested arrangement of the existing monitors “108” and “110” and one to be implemented monitor “112” relative to one another, paragraphs 23-26].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the IHS of Hashimoto to have a suggested future arrangement comprises a suggested arrangement of the existing monitors and one or more yet to be implemented monitors relative to one another, as taught by Imai, in order to interact with three-dimensional content for enabling users to interact with 3	D content on mobile and stationary displays (Imai, paragraph 3).
As to claim 2,    (Original) Hashimoto discloses the IHS of claim 1, wherein the collected window information comprises: an identification of a foreground window, and coordinates of the foreground window [figure 5, foreground window “310”, paragraph 68, window control module “213” for requesting position information (e.g. coordinates information)…].
As to claim 3,    (Original) Hashimoto discloses the IHS of claim 1, wherein the collected window information comprises: an identification of a background window, coordinates of the background window, and a last time the background window received at least a keyboard or mouse input [figure 4, window registration event includes window identifier, position information (coordinates information) and user’s operation of the input device (keyboard or mouse), paragraphs 53 and 68].
As to claim 4,    (Previously Presented) Hashimoto discloses the IHS of claim 1, wherein the program instructions, upon execution, cause the IHS to remove at least one record from the collected window information in response to the record being associated with an application that has been closed [paragraph 50, the window identifier deletion module “212” deletes a window identifier…].
As to claim 5,    (Previously Presented) Hashimoto discloses the IHS of claim 1, wherein the program instructions, upon execution, cause the IHS to remove at least one record from the collected window information in response to the record being associated with an application that has not received at least one of a keyboard or mouse input for a specified amount of time [paragraph 50, the window identifier deletion module “212” deletes a window identifier which corresponds to a window that is designated to be deleted from the to-be-controlled windows by the operation of the input device (keyboard or mouse)].
Claims 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Lim, further in view of Imai, as applied to claim 1 above, further in view of Lawson et al. (US. Pub. No. 2013/0191775, hereinafter “Lawson”).
As to claim 6,    (Original) Hashimoto discloses the IHS of claim 1.
Hashimoto does not disclose wherein the program instructions, upon execution, cause the IHS to use the collected window information to determine a number of background windows that overlap a foreground window, and wherein the multi-monitor recommendation is created, at least in part, based upon the number of background windows.
Lawson teaches to cause IHS to use collected window information to determine a number of background windows that overlap a foreground window, and wherein multi-monitor recommendation is created, at least in part, based upon a number of background windows [figures 4-5, paragraphs 28-29, determine the overlapping of the windows and create recommendation].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the IHS of Hashimoto to determine a number of background windows that overlap a foreground window, and wherein multi-monitor recommendation is created, at least in part, based upon a number of background windows, as taught by Lawson, in order to adjust to accommodate application windows (Lawson, abstract).
As to claim 8,    (Original) Hashimoto discloses the IHS of claim 1.
Hashimoto does not disclose wherein the program instructions, upon execution, cause the IHS to use the collected window information to determine an amount of overlap between a background window and a foreground window, and wherein the multi-monitor recommendation is created, at least in part, based upon the amount of overlap.
Lawson teaches to cause an IHS to use collected window information to determine an amount of overlap between a background window and a foreground window, and wherein a multi-monitor recommendation is created, at least in part, based upon the amount of overlap [figures 4-5, paragraphs 28-29, determine an amount of the overlapping of the windows and create recommendation].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the IHS of Hashimoto to determine an amount of overlap between a background window and a foreground window, and wherein a multi-monitor recommendation is created, at least in part, based upon the amount of overlap, as taught by Lawson, in order to adjust to accommodate application windows (Lawson, abstract).
As to claim 9,    (Original) Hashimoto discloses the IHS of claim 1.
Hashimoto does not disclose wherein the program instructions, upon execution, cause the IHS to use the collected window information to identify at least one edge of a current display that is insufficient to render an entire background or foreground window, and wherein the multi-monitor recommendation is created, at least in part, based upon the identified edge.
Lawson teaches to use a collected window information to identify at least one edge of a current display that is insufficient to render an entire background or foreground window, and wherein a multi-monitor recommendation is created, at least in part, based upon the identified edge [figures 4-5, paragraphs 28-29, identify at least one edge of a current display that is insufficient to render an entire background or foreground window, create multi-monitor recommendation].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the IHS of Hashimoto to use a collected window information to identify at least one edge of a current display that is insufficient to render an entire background or foreground window, and wherein a multi-monitor recommendation is created, at least in part, based upon the identified edge, as taught by Lawson, in order to adjust to accommodate application windows (Lawson, abstract).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Lim, further in view of Imai, as applied to claim 1 above, further in view of Bates et al. (US. Patent No. 6,184,883, hereinafter “Bates”).
As to claim 7,    (Previously Presented) Hashimoto discloses the IHS of claim 1.
Hashimoto does not disclose wherein the program instructions, upon execution, cause the IHS to use the collected window information to determine a number of instances of background and foreground window swapping within a specified time duration, and wherein the multi-monitor recommendation is created, at least in part, based upon the number of instances of background and foreground window swapping.
Bates teaches to determine a number of instances of background and foreground window swapping within a selected time duration, and wherein the multi-monitor recommendation is created, at least in part, based upon the number of instances of background and foreground window swapping [figure 8, column 6, ll. 62-67, column 7, ll. 1-8].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the IHS of Hashimoto to determine a number of instances of background and foreground window swapping within a selected time duration, and wherein the multi-monitor recommendation is created, at least in part, based upon the number of instances of background and foreground window swapping, as taught by Bates, in order to provide a time delay in an in-focus switch operation to minimize inadvertent switching between user interface components such as windows and the like (Bates, column 2, ll. 42-44).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Lim, further in view of Imai, as applied to claim 1 above, further in view of Adachi et al. (US. Pub. No. 2006/0150108, hereinafter “Adachi”).
As to claim 10,    (Original) Hashimoto discloses the IHS of claim 1.
Hashimoto does not disclose wherein to generate the multi-monitor recommendation, the program instructions, upon execution, cause the IHS to compare the collected window information against one or more recommendation thresholds set based upon historical recommendations.
Adachi teaches to generate multi-monitor recommendation, program instructions, upon execution, cause an IHS to compare collected window information against one or more recommendation thresholds set based upon historical recommendations [figure 5, paragraph 115, generate multi-monitor recommendation, cause HIS to compare collected window information].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the IHS of Hashimoto to generate multi-monitor recommendation, program instructions, upon execution, cause an HIS to compare collected window information against one or more recommendation thresholds set based upon historical recommendations, as taught by Adachi, in order to control the display of the output data on the display device based on the relevant display attribute information (Adachi, abstract).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Lim, further in view of Imai, as applied to claim 1 above, further in view of Lee et al. (US. Pub. No. 2019/0347790, hereinafter “Lee”).
As to claim 11,    (Original) Hashimoto discloses the IHS of claim 1.
Hashimoto does not disclose wherein to generate the multi-monitor recommendation, the program instructions, upon execution, cause the IHS to process the collected window information using a machine learning (ML) engine.
Lee teaches to cause an HIS to process a collected window information using a machine learning (ML) engine [paragraph 97, to process a collected window information using ML].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the IHS of Hashimoto to generate multi-monitor recommendation, program instructions, upon execution, cause an HIS to process the collected window information using a machine learning (ML) engine, as taught by Lee, in order to provide an imaging system using a method of forming a computational map (Lee, paragraph 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622